Citation Nr: 0023567	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for Raynaud's phenomenon, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1973 to December 
1975.  

This appeal arises from a September 1995 rating action in 
which the RO denied an evaluation in excess of 20 percent for 
Raynaud's phenomenon.

This case was remanded by the Board in March 1998 and April 
2000, in order to afford the veteran an opportunity to 
present testimony at a hearing before a Member of the Board 
at the RO.  In accordance with the March 1998 remand order, a 
hearing was scheduled for December 15, 1999.  The veteran 
failed to appear for the hearing; however, following receipt 
of the case to the Board, it was noted that the veteran had 
indicated in November 27, 1999 correspondence that he wanted 
to reschedule the hearing.  Accordingly, the Board remanded 
the case in April 2000 in order to provide the veteran with 
an opportunity to testify at a hearing before a Member of the 
Board at the RO.  In a correspondence dated in June 2000, the 
veteran indicated that he no longer wanted a hearing and that 
he would like the case to be expedited to the Board for a 
decision.  


FINDING OF FACT

The veteran's Raynaud's phenomenon is not manifested by 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis, or by characteristic daily attacks 
consisting of sequential digital color changes.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for Raynaud's phenomenon have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7117 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7117 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his Raynaud's phenomenon has become 
worse.  In particular, he asserts that he experiences pain, 
numbness, blisters, and tenderness in his hands and feet.

In a VA outpatient treatment record dated in June 1995, the 
veteran complained of pain and blistering of his feet.  
Examination revealed no objective findings, but the examiner 
noted that this was not unexpected in frost bite.  There were 
blisters on the feet and the feet were tender to touch.

At an August 1995 VA examination, the veteran complained of 
severe pain in his knees, feet, and hands.  Examination of 
the feet revealed full dorsi and plantar flexion.  There was 
no atrophy of the lower extremities.  There was no reflex, 
sensory, or motor defects of the feet, and there was good toe 
flexion and extension.  There was pain with decreased knee 
flexion upon squatting.  There was full range of motion of 
the knees and hips when the veteran flexed his lower 
extremities while lying on his back.  He was able to heel 
walk, but rising on the toes was 100 percent difficult to do.  
There was normal appearance in function, and no deformity of 
the feet.  Gait was very tentative due to foot pain.  There 
were no epidermal appendages from approximately four inches 
above the ankles to the toes.  Examination of the hands 
revealed no anatomic defects.  There were no functional 
defects in the fingers.  There was full range of motion in 
flexion and extension of all proximal interphalangeal and 
interphalangeal joints.  There was good strength and 
dexterity.  There was some pain on grasping in the proximal 
and interphalangeal joints.  There were no epidermal 
appendages in the hands or feet from two inches above the 
wrist.    

A VA lower extremity arterial doppler pressure/lower 
extremity PVR report dated in December 1995 revealed  a 
hemodynamically significant disease at rest and normal 
digital perfusion pressure.

In a January 1996 VA outpatient treatment record, the veteran 
complained of intermittent coldness in his hands and feet as 
well as occasional sharp pains and itching.  He was referred 
to rheumatology.  A vascular surgery consultation report 
shows evaluation revealed 2+ pulses throughout the lower 
extemities and found no sores or wounds of the feet.  In a 
February 1996 treatment record, it was noted that the veteran 
was doing better.  The assessment was Raynaud's disease.  

In a July 1996 VA outpatient treatment record, the veteran 
complained of continued skin reaction with dryness and pain 
in the right leg.  The diagnosis was Raynaud's of right leg 
with dryness, swelling, and recurring ulcerations.    

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for Raynaud's disease is 
plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well- 
grounded claim). The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Before proceeding to analyze the veteran's claim in regard to 
his rating for Raynaud's phenomenon, the Board notes that the 
rating criteria for evaluating disabilities of the 
cardiovascular system were amended during the pendency of the 
veteran's claim. See 62 Fed.Reg. 65207-224 (1997). This 
amendment became effective January 12, 1998. "[W]here the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so." Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran's Raynaud's phenomenon disability was evaluated 
using both the prior and amended regulations. The 
supplemental statement of the case of January 1998 
adjudicated the veteran's claim for an increased disability 
rating using both the prior and amended regulations. 
Therefore, the veteran was given notice of the new 
regulations and he and his representative had an opportunity 
to submit evidence and argument related to the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
The Board will proceed to analyze the veteran's claim under 
both sets of criteria.  

Under the criteria in effect prior to January 12, 1998, a 20 
percent rating is assigned for occasional attacks of 
blanching or flushing. A 40 percent rating may be assigned 
where the evidence shows frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis. 38 C.F.R. § 
4.104, Diagnostic Code 7117 (1997). A note following the 
rating criteria provides:  The schedular evaluations in 
excess of 20 percent under Diagnostic Codes 7114, 7115, 7116, 
and 7117 are for application to unilateral involvements. With 
bilateral involvements, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation. The resultant amputation rating will be combined 
with the schedular rating for the other extremity, including 
the bilateral factor, if applicable. The 20 percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.  Diagnostic 
Code 7117.

Under the provisions of the rating schedule in effect January 
12, 1998, a 20 percent rating is applicable where there are 
characteristic attacks occurring four to six times a week. A 
40 percent rating is for consideration where the evidence 
demonstrates characteristic attacks occurring at least daily. 
38 C.F.R. § 4.104 (1998). A note under this section states:  
For purposes of this section, characteristic attacks consist 
of sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets. These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.

The medical evidence in this case does not support an 
increased rating under the prior criteria.  The record 
reveals that the veteran has complained of continuous pain, 
numbness, and blistering.  However, the August 1995 VA 
examination and subsequent VA outpatient treatment records do 
not contain any objective findings regarding rubor or 
cyanosis necessary for a higher evaluation.  Moreover, there 
is no evidence that the veteran suffers from arteriosclerosis 
obliterans, thromboangiitis obliterans, or intermittent 
claudication to warrant evaluation of a higher rating under 
Diagnostic Codes 7114, 7115, and 7116 respectively.  
38 C.F.R. § 4.104.

The Board also finds that there is no basis to warrant an 
increased rating under the amended criteria.  There is no 
evidence of at least daily attacks where there are sequential 
color changes of the digits of one or more extremities that 
last from minutes to hours.  As noted previously, the veteran 
has complained of pain, numbness, and blistering.  VA 
examination of the feet revealed normal appearance and 
function with no deformity.  Examination of the hands 
revealed no anatomic defects or functional defects.  
Accordingly, the Board finds no basis to assign a higher 
evaluation under the amended criteria.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provided an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
Raynaud's phenomenon.


ORDER

An increased rating, higher than the 20 percent rating 
currently assigned, for Raynaud's phenomenon is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

